Per Curiam.
After a careful consideration of the record— the pleadings, admissions and evidence — and the arguments of counsel in this case, the Court is of the opinion that a fatal variance between the bill and the decree does not exist, and that the Chancellor was warranted in finding that the complainant below is a stockholder of the corporation respondent below, and that the latter is insolvent. The decree of the Chancellor should not, therefore, be vacated but affirmed.
If after the decree of this Court shall be certified to the Court below, a proper showing should be made to the Chancellor, he doubtless would, under the powers vested in him, make such modification of his decree as may be necessary to authorize the receivers appointed by him to continue the business of the corporation respondent below for the express purpose of conserving its assets and restoring it to a condition of solvency.
Or if it should be shown that the corporation respondent below has attained a condition in which it can meet its obligations in the usual course of business, or that there is a reasonable prospect that its business can be successfully continued, notwithstanding any deficiency of assets, the Chancellor would discharge the receivers and permit the corporation respondent below to resume its business.
The decree of the Chancellor is affirmed.